Response to 312 Amendment
	The 312 Amendment filed on May 6, 2022, was considered, but NOT APPROVED or ENTERED for the reasons set forth below.
	Applicant has argued:
The Applicant respectfully requests that the after-allowance amendments be entered pursuant to 37 CFR 1.312. While the Examiner's Amendment accompanying the Notice of Allowance cancelled claims 12-20 that were previously withdrawn, Applicant respectfully requests claims 12-20 be rejoined. Applicant submits that claims 12-20 are directed to process claims which require all the limitations of allowable claim 1. Therefore, Applicant request that claims 12-20 be considered for rejoinder and indicated as allowable.

	Examiner’s Response:
The Process Claims Do Not Include All of the Limitations of Claim One.
Claims 12-20 are not dependent on any allowable claim.
Minimally, Independent Process Claim 12 does NOT include all of the limitations of the last clause of Claim One.
Claims 12-20 Were Canceled.
37 CFR § 1.121(c)(5) expressly prohibits reinstatement of previously CANCELED claims.
Canceled Claims 12-20 Were Never Examined.
Claims 12-20 were never examined, minimally for 112 issues, but also for art, as the scope of the claims is not the same.
The Restriction Requirement Was Not Traversed.
Applicant Expressly Elected Without Traverse on September 9, 2021.
Traversal at this point in time is untimely and unavailable via 312 Amdt.
/ROBERT J POPOVICS/Primary Examiner
Art Unit 1776